t c memo united_states tax_court cheryl r savello petitioner v commissioner of internal revenue respondent docket no filed date bryan d dixon for petitioner fred edward green jr for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for petitioner’s tax_year sec_2010 and sec_2011 respectively unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether the activity that petitioner reported on her schedules c profit or loss from business qualified as a trade_or_business for tax_year sec_2010 and sec_2011 whether petitioner is entitled to deductions claimed on her schedules e supplemental income for tax_year sec_2010 and sec_2011 and whether petitioner is liable for accuracy-related_penalties for tax_year sec_2010 and sec_2011 findings_of_fact some of the facts are stipulated and are so found petitioner resided in nevada when she filed the petition petitioner’s occupation and business petitioner worked as an art teacher in nevada from until she retired in petitioner owns aero-tronics model supply co aero-tronics a retail sales and services business in idaho adjacent to her residence the business started in a garage and moved to a six-room building and was there during the tax years at issue petitioner inherited the business from her father when he died in her father began the business which specializes in model airplanes a retired individual who is not paid helped her father operate the business daily after her father’s death petitioner took over the business aspects of aero-tronics and she retained the volunteer to oversee the daily functions of the store she would assist with sales when she was in idaho she moved to the idaho property to spend more time working at aero-tronics and building the business when she was not in idaho her major involvement in the business was signing checks the store has inventory cash registers a telephone display cases offices supplies and workspace the store is open every day from a m to p m petitioner’s properties during and petitioner owned four properties one in utah one in idaho and two in nevada the nevada properties are at sitting bull drive sitting bull and orange jubilee road orange jubilee petitioner also leased an apartment in nevada during that time sitting bull orange jubilee and the nevada apartment are located within a quarter-mile of each other orange jubilee has one master bedroom and two smaller bedrooms petitioner rented out the bedrooms individually during part of she rented out the master bedroom to one of her daughters one of the small bedrooms to her other daughter and the second small bedroom to an unrelated tenant during she rented out the master bedroom to one of her daughters petitioner’s tax returns petitioner filed form sec_1040 u s individual_income_tax_return for tax_year sec_2010 and sec_2011 petitioner attached a schedule c for aero-tronics and a schedule e for orange jubilee to each of her form sec_1040 petitioner’s form sec_1040 were prepared by a third-party tax_return_preparer on her form_1040 petitioner deducted a dollar_figure business loss reported on her schedule c and a dollar_figure rental real_estate loss reported on her schedule e on her schedule c petitioner reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure gross_profit of dollar_figure and total expenses of dollar_figure on her schedule e petitioner reported dollar_figure of rents received and dollar_figure of total expenses on her form_1040 petitioner deducted a dollar_figure business loss reported on her schedule c and a dollar_figure rental real_estate loss reported on her schedule e on her schedule c petitioner reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure gross_profit of dollar_figure and total expenses of dollar_figure on her schedule e petitioner reported dollar_figure of rents received and dollar_figure of total expenses in the notice_of_deficiency respondent determined that petitioner did not operate aero-tronics as a trade_or_business within the meaning of sec_162 for and as a result respondent disallowed petitioner’s schedule c expense deductions for both tax years respondent allowed petitioner to deduct all properly substantiated schedule c expenses on her schedules a itemized_deductions to the extent of aero-tronics’ gross_income for each tax_year respondent allowed deductions for dollar_figure out of the dollar_figure of expenses including cost_of_goods_sold petitioner reported on her schedule c for and for dollar_figure out of the dollar_figure of expenses including cost_of_goods_sold petitioner reported on her schedule c for respondent also determined that petitioner’s rental real_estate losses attributable to orange jubilee were limited by sec_280a and disallowed all schedule e expenses except for property_tax and home mortgage interest_expenses which respondent allowed as itemized_deductions on petitioner’s schedules a for both tax years respondent determined that petitioner is liable for accuracy-related_penalties for both tax years opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his or her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that she meets the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii schedule c sec_162 permits a taxpayer to deduct ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business sec_183 generally limits the deductions for an activity that is not engaged in for profit to the amount of income that the activity generates to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and the primary purpose of deriving a profit 480_us_23 the court_of_appeals for the ninth circuit to which our decision here is appealable requires a taxpayer to show that profit was his or her predominant primary or principal objective see eg 4_f3d_709 9th cir aff’g tcmemo_1991_212 see also annuzzi v commissioner tcmemo_2014_233 deciding whether a taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case commissioner v groetzinger u s pincite a taxpayer must conduct the activity with the requisite profit_motive or intent for the activity to be considered a trade_or_business see id pincite see also 68_tc_696 the taxpayer generally bears the burden of proving that the requisite profit objective existed 68_f3d_868 5th cir aff’g tcmemo_1993_634 see also rule a foster v commissioner tcmemo_2012_207 although a reasonable expectation of profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec a income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1 a income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs see also 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir no single factor or group of factors is determinative golanty v commissioner t c pincite while the focus of the test for whether a taxpayer engaged in an activity with the intent to make a profit is the subjective intent of the taxpayer greater weight is given to objective facts than to the taxpayer’s mere statement of his or her intent sec_1_183-2 income_tax regs see also stasewich v commissioner tcmemo_2001_30 a final_determination is made only after a consideration of all of the relevant facts and circumstances we do not believe it necessary to analyze each of the factors enumerated in sec_1_183-2 income_tax regs to determine whether petitioner operated aero-tronics with an actual and honest objective of making a profit rather we focus on the factors we believe more important and applicable in this case a manner in which the taxpayer carries on the activity one of the factors is the manner in which the taxpayer carries on the activity id para b if the taxpayer carries on the activity in a manner substantially_similar to other activities of the same nature which are profitable a profit_motive may be indicated id a change_of operating methods and adoption of new techniques may also indicate a profit_motive id petitioner testified that aero-tronics originated in a garage but is now in a six-room shop adjacent to the idaho property and was at this location during the tax years at issue the store is in a detached building and has its own utilities accounts the store has inventory cash registers a telephone display cases offices supplies and workspace the store is open every day from a m to p m petitioner testified that her daughter is working on creating a web site to spur sales b expertise of the taxpayer or advisers a second factor is the expertise of the taxpayer or his or her advisers id para b aero-tronics is a retail sales and services business that specializes in radio-controlled planes petitioner’s father ran aero-tronics with help from an unpaid volunteer until his death in although petitioner does not know how to build the planes she testified that she does have previous experience in retail sales she retained the volunteer who had worked with her father c taxpayer’s time and effort a third factor is the time and effort expended by the taxpayer in carrying on the activity id para b the fact that the taxpayer devotes much of his or her personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit id the fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity id having a second job does not necessarily indicate a lack of profit_motive because a taxpayer may engage in more than one trade_or_business simultaneously see 74_tc_525 aff’d without published opinion 681_f2d_805 3d cir 16_tc_332 after her father’s death petitioner took over the business aspects of aero- tronics and she retained the volunteer to oversee the daily functions of the store she would assist with sales when she was in idaho she moved to the idaho property to spend more time working at aero-tronics and building the business when she was not in idaho her major involvement in the business was signing checks d history of income or losses a fourth factor is the taxpayer’s history of income or losses with respect to the activity sec_1_183-2 income_tax regs petitioner testified that she would like for aero-tronics to be profitable she testified that aero-tronics may have been profitable for some of the years that her father ran the business she testified that the business has been even or close to even in recent years she testified that there has always been a market for aero-tronics’ planes and aero- tronics has customers that come from around the state to purchase the planes she testified that there are no other hobby shops within a 150-mile radius of aero- tronics e amount of occasional profits the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent id para b petitioner testified that aero-tronics may have been profitable for some of the years that her father ran the business f the taxpayer’s financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit id para b petitioner did not report substantial income on her or tax_return she received a modest salary from her position as an art teacher and distributions from a pension or annuity she did not receive substantial rental income from her rental properties g elements of personal pleasure or recreation a fifth factor is elements of personal pleasure or recreation id para b a profit motivation may be indicated where an activity lacks any appeal other than profit id it is not however necessary that an activity be engaged in with the exclusive intention of deriving a profit or with the intention of maximizing profits id an activity will not be treated as not engaged in for profit merely because the taxpayer has purposes or motivations other than solely to make a profit id petitioner testified that her father was a radio-controlled-plane hobbyist who started aero-tronics in the 1960s and oversaw the business until his death in she testified that she is not a plane hobbyist and does not know how to build the planes h conclusion after considering all of the facts and circumstances we conclude that petitioner operated aero-tronics with an actual and honest objective of making a profit petitioner does not derive personal pleasure from operating aero-tronics and does not have substantial income to absorb recurring losses although petitioner did not provide evidence of profits for previous years the tax_benefit to her is not significant and we do not think she would have continued to run the business without an honest expectation of profit as a result petitioner is entitled to deduct the properly substantiated expenses that she reported on her schedules c for tax_year sec_2010 and sec_2011 respondent allowed all of the substantiated expenses that petitioner reported on her schedules c to be deducted on her schedules a for tax_year sec_2010 continued iii sec_280a sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business sec_262 however generally prohibits deductions for personal living or family_expenses generally a taxpayer may not claim a deduction with respect to a dwelling_unit that he or she uses as a residence sec_280a see also langley v commissioner tcmemo_2013_22 at the taxpayer uses a dwelling_unit as a residence if he or she uses the dwelling_unit for personal purposes for a number of days which exceeds the greater of days or of the number of days during the year for which the unit is rented at a fair rental value sec_280a see also langley v commissioner at personal_use may also include use by the taxpayer’s qualifying relatives sec_280a if a qualifying_relative uses the property then his or her use will be imputed to the taxpayer unless the relative is both renting the dwelling at fair rental value and using it as his or her principal_residence id subsec d a a see also kotowicz v commissioner tcmemo_1991_563 a continued and in doing so respondent conceded that these expenses were properly substantiated these deductions are allowed on petitioner’s schedules c for tax_year sec_2010 and sec_2011 taxpayer’s daughter is treated as a qualifying_relative sec_267 whether a property is leased for a fair rental value is determined on the facts and circumstances of each case including consideration of among other things comparable rents in the area see sec_280a langley v commissioner at sec_280a lists exceptions to the general_rule in sec_280a paragraph of subsection c provides that s ubsection a shall not apply to any item which is attributable to the rental of the dwelling_unit or portion thereof determined after the application of subsection e in general subsection e requires a taxpayer who uses the dwelling_unit for personal purposes during the taxable_year as a residence or otherwise to limit his or her deduction to the amount determined after applying the percentage obtained by comparing the number of days the unit is rented at fair rental to the total number of days the unit is used 77_tc_104 aff’d 694_f2d_556 9th cir paragraph of subsection c further limits the deduction authorized in the case of rental use of a residence to the excess of the gross rental income over the portion of the expenses otherwise allowable such as mortgage interest and taxes that are attributable to the rental use in other words any net rental loss cannot be offset against unrelated income see 84_tc_1 aff’d 791_f2d_781 9th cir petitioner testified that her primary residence for and was either sitting bull or the nevada apartment she testified that she kept a bed at orange jubilee for her personal_use she testified that she did not stay overnight at orange jubilee during but she did come and go more frequently during she testified that she would stay overnight at orange jubilee for thanksgiving and christmas petitioner testified that she started living at orange jubilee at the end of and that she planned on selling the property she also testified that when she moved into orange jubilee she was living there alone we do not find petitioner’s testimony about her residence during the tax years at issue to be credible petitioner rented out a bedroom at orange jubilee to each of her daughters during and to one of her daughters during petitioner’s daughters’ use will be attributed to petitioner unless her daughters both paid fair rental value to use orange jubilee and used it as their principal_residence see sec_280a a petitioner testified that her daughter who stayed in the master bedroom paid dollar_figure per month and that the rent for small bedrooms was dollar_figure per month petitioner also testified that the rent for one of the small bedrooms was dollar_figure per month this is an example of the inconsistencies in petitioner’s testimony petitioner testified that she calculated the monthly rent on the basis of her monthly mortgage payments of dollar_figure and the homeowners_association fee of dollar_figure property managers and other third parties offered to rent orange jubilee for dollar_figure-dollar_figure per month the rent petitioner charged does not appear to be below fair_market_value however petitioner did not provide evidence that she received rent for and it was unclear from petitioner’s testimony whether all three bedrooms of orange jubilee were rented during and petitioner’s testimony was vague and inconsistent concerning the rental periods of persons other than her daughters she testified that for most of only one daughter was there and that she was paying the difference between the rent and the mortgage petitioner provided a blank copy of a rental agreement and no other written evidence petitioner testified that she was lenient with her daughters if they were unable to make their rent payments each month she testified that her daughters tried their best to pay me every month but described their efforts to pay as an occasional trickle of money one of petitioner’s daughters testified that she was very spotty with rent in it is unclear for how many months the daughter paid rent for and petitioner testified that she did not know how much rent that daughter had paid during and for tax_year it is unclear how much rent petitioner received and how much rent was paid_by her daughters even though it appears the rent was set at fair_market_value there is no evidence of how much the daughters actually paid the daughters’ use of orange jubilee is imputed to petitioner petitioner failed to meet the burden of showing that her personal_use of the rental property did not exceed days or of the rental days for tax_year it seems that only one daughter resided at orange jubilee and it is unclear how much rent petitioner received the daughter’s use of orange jubilee is imputed to petitioner for tax_year it is unclear how many nights petitioner stayed at the property petitioner failed to meet the burden of showing that her personal_use of the rental property did not exceed days or of the rental days we find that for both tax_year sec_2010 and sec_2011 petitioner used orange jubilee for personal purposes for a number of days which exceeds the greater of days or of the number of days during the year for which the unit was rented at a fair rental value the sec_280a limitation applies to petitioner’s schedule e rental real_estate losses iv penalties respondent determined that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for tax_year sec_2010 and sec_2011 sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has demonstrated that petitioner failed to keep accurate records with respect to her rental real_estate loss deductions respondent has carried the burden of production to show that petitioner acted negligently for tax_year sec_2010 and sec_2011 the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner testified that a third party prepared her tax returns petitioner did not call the third party to testify failed to provide evidence that the third party was a competent professional with sufficient expertise and failed to prove that she provided the third party with necessary and accurate information petitioner did not show reasonable_cause for failing to keep adequate books_and_records in order to substantiate her rental real_estate loss deductions properly petitioner is liable for the accuracy-related_penalties for tax_year sec_2010 and sec_2011 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
